OFFICEOFTHEA~ORNEYGENERALOFTEXAS
                            AUSTIN




Eon. Thomas A. :;hsat
countyAttoraoy
Liberty CQunty
Liborby, Toxas
Deer    sir:




                                    la   this   lat,   whera
                                    mpeawktienfer ,hls
                                    red aau amltted ’
                                     geutaPEm?unty
                                           1
                                  neeosaary Is the
                                   at hIA6off~oo, pre-
                                  B premlus OR fire,
                           r&bbery .aw~no.   gaw.eot-
                        I:and iimludZ~ the aost       of
                        t hie deputies,     clueh e*ge&teee    *
                      OR, pre-detmwlaed      aad elIewe
                     amouzits, w nearl.9 an poerrlble,.
        by k+e,&miseiooclre*    o@wt mmb cwah month
        for t6e emming pponth upon the aypliaation,,
        of eaah affioer,   ata&     the kisd, probe
        aaiount of expeadltwe   8, the neaeaslty Ye   fo'.;
        the expea8eiOf   tris orri7 a for UWh easu%n&
        month, whloh ap liootiorr   crhall,~ before pm-
        sentat5oan to aaPd oowt, first      be eadarsed by
Hon. Thomas A. Wheat, Pa6e S!


    the county auditor, lf my, otherwise the
    oounty  treasurer, only   as to whether funds
    am arallabls for palms& of suoh expensse.
    The oomls~lon~rs’   court   of the oouaty or
    the sherIif*sresldsnoe say, upon the written
    and sworn applicationor the sheriff stating
    the necessity theretor purobsse eqgipasrit
    for a bureau of orlmInal Idoatlfloation,sush
    as osmeras, finger print oards, Inks, aheml-
    oals, ~orosoopos, radio and laborstory     oqulp-
    ment, tiling carda,   flllng cabinets, tear gas
    and other equlpmsnt in keeplng with the systsm
    In use by ths Departmsntof Publlo Safety of
    this State, or the United Statom Dspartment
    or Justloe and/or Bursau of Cr~ninal IdentIrI-
    oatlon.
          *&oh purchases shall be mdo by eaoh
    offloor, when allowed, only by requisition
    in men&or provided by the eopntyauditor, If
    any, othsrwlso by the oom~I88Icmers*ooart.
    Eaoh ortloer shall, at ths oloss of seoh month
    of hI8 tsnurs or Offlae, rake an Itsmlsed aad
    sworn report of all approved expenses Iaourred
    by him and charged to his oooMty. looonpanylng
    nuoh report with in~oloos oerering   suoh pm?-
    ahases a&d requisitionsIssued by him in sup-
    port or such report. Ii such oxpenses be tin-
    ~ourredIn aonneationwith any psrtlwlar oaso,
    auoh report shall naressuoh aaseb auoh report,
    Inroloes and repulsltionsshell be subjest to
    the audit of the sounty auditok,   If aw, othsr-
    wise bp the tmmmlssIonorsloourt, and If'lt
    appears that any item was not Inaurrodby such
    officer, or that such iternwas not a necessary
    or legal expsase oi sUC$i OfiiOS; or plrobsaed
    upon pm&cti   requisition,suoh Itrn she+11be by
     said oounty auditor or oourt rejeoted, bn wbloh
     ease the paymsnt of such itan my be adJubioated
     In any oourt OS oompstent jurladlotlon. AU
     suoh approved olaine and account8 &all be pa%d
     from the Orrfoere’  Salary Fonflunless othemlse
     provided herein...."
Eon. Thoaas A..Viheat,    Page 3


          Artlole 26 of the Code of Crlnlnal Procedure
reads as rollows:
          *The countyattorneysshall attend ths
     terms of all ccurts In his oounty below the
     gM40 of dlstrlot court.,and shall represect
     the Stats in all orlmrnaloaee8 urder oxaa-
     In&Ion or prosecutionIn said oarnty;and
     la the abaenee of the dI8trIOtattorneyhe
     shall representthe State alone, or when re-
     quelrted, shall aid the dI8trIotattorneyIn
     tho proseotitIon-of  any oaeo in behalf0r the
     St&e In the dlatrlotoourt,mad 1.nmol.,
     oamos he shall ~oolfe all ~.onbbair      0r
     the rees allowed by law to 018trIotlttoraeym,
     rooordIai& as hs aotod alone.orJolatly. fn
     suoh oases he shall reoelvoal.lor ome4U.f
     or the rees allouedby law to the dirtriot
     attorney  whose Uutles he perfOrms,or assIs8e
     ln porrorniing, but shall reoelm   no part Q?
     the ocnstltutlomal   salaryallowed to 8oeh
     dlstrlatattorney,acoordl~ o#.hs aOted
     ,x&me or *JoIntly$provided that feoa oolleot-
     bd by the ooonty.attorneyfron tho stats for
      suoh nnlaes shall be deduoted by tho Camp-
     troller 0% Public AQOOUDtS imrtho.fees whioh
     otherwisewculd have been paI tc the dIstr?ot
     attorney had he represented the State alone;
     provldsd further this article shall not be ooa-
      strued as InhlbItIngany OaUnty lttoraey from
      voluntkrlly,with the otmeent0r ths diatrlot
      attorney,asalst1n.g the districtattorneyIn
      the performmoo of his reapeotlveduties,  tith-
     out comp0nsatIon.~
          nrtfols 6 section   21 of the state COnstI~tIOn
reausi fn pert, ao kcllcws:
          * ....The ccunty attormeysshall mpnrnnt
Hon. Thomas A. Fheat,        Page 4


      the State in all cases lo the dlstrlot end
      Znferlor courts in their respective oounties;
      but ii any county shall be inoiua0d in a die-
      tr:ct In whloh there shall be a distrlot attor-
      ney, the rO8peCtIve    duties Of district attolc
      neya and county attorney* shall In such ocun-
      ties be ragdated     by ths 4gislature. Ths
      Legi8hiture    IMP,provide ror the eleotloa    or
      district attorneys In suoh dlstrlotr, as ray
      be dewed neoesssry,and sake pxwIsIons for
      the aompensstlonor aistriot uttorneya,        and
      county attortiys;    prorIde4, dlstrlot attorners
      shall rsoslte an amual salary of fire hum&red
      dollars, to be paid .bytha State, as4 such
      foes oomlsrdoar and perqulmltasas'auubo
      prodded     by law, Co umty lttorrwp ahaLl to-
      osl~s aa~o’oapsnsatIon   en4 rueh fess,     oaw4lrrlau
      and   perpulsltes      as may be prsaorIba8   by lsw.*
          Se are infonred by the Comptroller% offlee that
Liberty coumty 1s ln the aerenty-fifthjudlelil  tllatrfut
rhloh 18 oomposed 0r rour ocunties, an4 that srrohjmllolal
dirtriot has e duly eleotod, qualltled and actlo dlrttlot
attoqwy.
                In the &seVO$M tar 3heppard;M Sr Bad 856,
                              or
It was held that ths county  attorney ,$.JPjudicialdI8trIota
oompooed of two or more oounties was wt entitled to fee8
rorassistlcg alstr~ot attorney in4 obtainiag final eoomlo-
flon ror felonlerr In dietriot oourt, nor for represeatIng
state, d,uringdistrict attoraey's absence,   In habeas oorpus
prooseillngs.
                Artlole es, Coda or Crlmlnal Prooedme, reads       a0
follows:
           *Each district atterPay  shall repressnt
      the State In all criminal asses In the die-
      trlot ocurts of his district, exoept In cases            I
      where he has been, before his eleotion, em-
      ployed adversely. T&en any ariralaalprooeod-
      Ing IS had before an examining ocurt in hla
      dlstrfot or before a judge upon habeas oorpue,
Hon. Thomaa A. Wheat, Pap                    5


     and he 18 notitled or the 88m*. and 16 St the
     t:me within the OouAty rzlem &oh prooeodlng in
     had, ho Shall reprmemt the 3tato therein, un-
     18SS prevented by otimsr0rri0m dutls8."
          ~0 quote rr0t74th0                 01~8 0f v0ge8 ~8.     shbppafd,
8Upr8, aa r0il0r8:
               113 at on00 lrgpmmt
             *It                   that a purpoao
    Or     ml010 1026 ~8 t0 Terrpond k, the OdLi
    or Artlol*   66 rw oolopeMatlon to the ooulbty
    attorney for the 8OtilriOO8 m8OrfbOd       by tb.
    latter 8tatutS a8 a mbjoot for 86qmmatloa.
    There 18 little doubt t&t      IJI mmlng that                                  1
    oiilom, along with the d18triot lttfmm~,
    88 a b0nerioiut or the rm0 pmrib0a in
    ~UMolo 10s. the Loglalature        ha* in irrdleto                             !
    .oontomplatlon    ~thapmvl8l6n8 of the othor.rr-
    tloh    ragqrding   the ompmmation    0r th8 oounty                        _
    attorn8y    le m0sf    tXiit8, ma whloh, ln 8x0
    p-88      tOZ4I8,     ibit       8UOh OGii2@@~a~O~         t0~ ‘fM8
    allowed by law to dlotrlot attome          a.* 1t.b
    thue.i*onthat th8 right as the m L t6r to r000
    In oas88 of ia04 ~aomiotloa,         ~ru psoribra
    IQ .mlO18     io~m,  dtJpMa8 00 V&,&U       SW&h fw8
    are allow& to the dlStrl& attorney of the
    dlstrlot rrhiohbmbraoes W118on aounty. That
    8ald district attommy 18 not .allcmSdSaid
    fOe8 18 Qhilll.y    d180108di   by the ~OVi8iOM
    Of AeiOi8 loa; rOr th6 b8t-iidSa titiOie
    pI’OVldO8;iIl    8Ub8tWlO8,   that dldi8triOt   O&OX’-
     my,     in    a   dldriot       OOm$mPOd     or   l%m w    arosO
     oauntleS, ~ball reoelrs a per dlas oompenaa-
     tlon, dopmdln& upon h1S atteabana.  upon tha
     seesion or the sourt In the ~SQSSSS~;JperfoaLLaoa
     of hi8 Orffolal             duty.....




     peq8atiOZI        rar that      0rri0er     lo 8 habear,oorpue4
    Hon.   Thonras A.   %oat,     Page   6


           on.50 inVOlViE!J a     rt310ng,  ala,    R8 w4 have
           eKi8G, the 8tatUte      mefitionsd    r8bltO8 ~SXOlUS&V+
           ly to MrV1008 for wMoh the dI8triOt attcW-
           LISP,If he, Imtead of the oounty attorney,
           perf'ormedthem, would be entltl8d to rooelva
           the rM8 them provldod.*
               On Jun8 17th qd 26, 1936, thi8 drpartment'i&d
    in OpiniOM wrltten,<by  fiOflr
                                 JO0.J. fi8w, A88i8tat AttOW
    Uey Geix8ra1,addraasrd~toL. ,0.oreborn, County AttorMy
    CtUltOA, TeXE8, that a oounty attorney who WQI OompoMd
    on an anaua1 salary  ba8Ir oould not alaimtraveliag exp8risa
    a8 a legti expea8e 0r auoh 0rri00.




                "The OrfiOeP 18 Mtitibd    plo Oredit for
           aotual trnaneoes8ary oxpsn888 iAOWrja'In the                    -
           OOndUOt Of hi8 OffiO8.    Th8 tiau88 *other
           neOO88R~  9~ll8.6’    m8A8 other 4#waZUB88
           Sitii~   t0   thO88
                             8XpPMd.Y  8pMiifea;    $t 6008
           not Inolud0 IlOAOyexpentlea ror the 88rYlO88
           Or an a8818t+t,,though 8UOh 8WViO.8      am
           n0043888ry to 0aabla the ormar     tha Bmer                            L
           to dlsoharge hi8 dut1a8;...."                  .:,

                 &hO    800 the    OMW3      Or aWri8  cOWby   V&     ~~II~Lo&,
    go3 Sff445; CankTm County v8.              FOX, 46 &Vil?nd 6%.     tia8.y
    vs. State, 289,syF4I?&!.
              In view or tho rorrgoIng authoritio8you are
    respeottullyadvised that it 18 the opinion Of thi8 dOpal%-
    mUnt that the 0OWt.y aOtiUg thrOIle;h
                                        its OOti88iOatkn,'0-t
    would not have the authority to rsiabur86 tho oountg attor-
    ney who Is OOrqpsn8~tOd                    bfmi8 tOr OX&'8Ma8
                           On an annual scilatry
    Inourredwhile InVaetIgatIrig orlninal talOnfroas88*
L


             T~tin@, that the rorogolng fulJ.yanswers yOU2
    Inquiry,we romfs1.n
                                             Vary truly ~OUI’8
Ho& ThOmas A. :%eat, Page 7